Citation Nr: 0118580	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-10 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than July 14, 1994, 
for the grant of service connection for post-traumatic stress 
disorder and bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to August 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1999 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
post-traumatic stress disorder and bipolar disorder and 
assigned 70 percent evaluation, effective May 19, 1998.  The 
veteran has appealed only the effective date of the grant of 
service connection.

In July 2000, the RO granted an earlier effective date of 
July 14, 1995, and in February 2001, the RO granted an 
earlier effective date of July 14, 1994, for the grant of 
service connection for post-traumatic stress disorder and 
bipolar disorder.


FINDINGS OF FACT

1.  Entitlement to service connection for a psychiatric 
disorder was denied by the Board in an April 1984 decision.  
That decision is final.

2.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the issue of service 
connection for post-traumatic stress disorder and bipolar 
disorder prior to July 14, 1994.


CONCLUSION OF LAW

An effective date earlier than July 14, 1994, for the grant 
of service connection for post-traumatic stress disorder and 
bipolar disorder is legally precluded.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. §§ 3.157; 3.400 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (hereinafter, "VCAA").  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of record discloses that the 
veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the February 2001 rating decision, the RO 
informed the veteran of the reasons and bases for the 
determination of the effective date of July 14, 1994, and the 
reasons and bases for the inability to grant an effective 
date earlier than July 14, 1994.  The RO also provided the 
veteran with the applicable regulation, which was the basis 
for the grant of the earlier effective date.  Correspondence 
copies of these determinations were mailed to the veteran's 
accredited representative, The American Legion.  These 
determinations were not returned by the United States Postal 
Service as undeliverable, and thus the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, the record discloses that the veteran reported 
having received treatment at VA from 1982 to the present 
time.  The record reflects the RO sought to obtain such 
records and such records have been associated with the claims 
file.  The veteran has not alleged that there are any 
additional medical records related to treatment for his 
psychiatric disorder that have not been associated with the 
claims file.  

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

The Board notes that the veteran has claimed that he warrants 
an effective date of 1972 for the grant of service connection 
for post-traumatic stress disorder and bipolar disorder, when 
he was discharged from service.  In an April 1984 decision, 
the Board denied service connection for a psychiatric 
disorder.  The record reflects that the RO has explained to 
the veteran on numerous occasions that if he desired to 
challenge the April 1984 Board decision, he must file a 
motion for reconsideration or file a motion for clear and 
unmistakable error in the Board decision with the Board 
because such claims could not be filed with the RO.  A June 
30, 2000, VA Form 119, Report of Contact shows that the 
veteran informed the RO that he was not filing a motion for 
reconsideration or a motion for clear and unmistakable error 
with the Board because he felt that the RO could make the 
decision locally.  Therefore, the Board finds that there is 
no pending motion for reconsideration or a pending motion for 
clear and unmistakable error of the April 1984 Board 
decision, which denied service connection for a psychiatric 
disorder.  


II.  Decision

The veteran seeks an effective date earlier than July 14, 
1994, for the grant of service connection for post-traumatic 
stress disorder and bipolar disorder.  Specifically, the 
veteran states an effective date of August 1972 is warranted, 
as he has had a psychiatric disorder since he was discharged 
from service.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (2000).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400.

Additionally, under 38 C.F.R. § 3.155(a) (2000), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  See id.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  Id.  If received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of receipt of the 
informal claim.  Id.

Under 38 C.F.R. § 3.157(b) (2000), once a claim for 
compensation has been allowed, receipt of a VA outpatient or 
hospital examination or admission to a VA hospital will be 
accepted as an informal claim for increased benefits, which 
would include an informal claim for a TDIU, see Servello, 3 
Vet. App. at 199.  The date on the VA outpatient or hospital 
examination will be accepted as the date of claim.  38 C.F.R. 
§ 3.157(b).

After having carefully reviewed the evidence of record, the 
Board finds that there is no legal basis to grant an 
effective date earlier than July 14, 1994, for the grant of 
service connection for post-traumatic stress disorder and 
bipolar disorder.  The reasons follow.

First, as to the veteran's assertion that he warrants an 
effective date of 1972, immediately following his discharge 
from service, such grant is not possible.  Receiving an 
effective date commencing at such time would typically 
require receipt of a claim within one year after service 
separation.  See 38 C.F.R. § 3.400(b)(2)(i) (2000).  The 
veteran filed an original claim for service connection for 
psychological problems in February 1982.  In September 1982, 
the RO denied service connection for post-traumatic stress 
disorder and bipolar disorder.  The veteran appealed the 
decision, and in April 1984, the Board affirmed the denial of 
service connection for a psychiatric disorder.  That Board 
decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 
(2000).  Therefore, the veteran's claim that an effective 
date of 1972 or 1982 for the grant of service connection for 
post-traumatic stress disorder and bipolar disorder is not 
valid, as due to the finality of the April 1984 Board 
decision.

The Board is aware that the veteran has asserted a possible 
clear and unmistakable error in the September 1982 rating 
decision; however, such decision was subsumed by the April 
1984 Board decision and cannot be collaterally attacked on 
the basis of clear and unmistakable error.  38 C.F.R. 
§§ 3.105(a), 20.1104 (2000); see also Duran v. Brown, 7 Vet. 
App. 216, 224 (1994) (clear and unmistakable error can be 
alleged only as to a prior, unappealed RO rating decision.)  
As stated above, if the veteran wishes to assert obvious 
error or clear and unmistakable error in the April 1984 Board 
decision, he may submit a motion directly to the Board.  
Without a finding that either occurred, the April 1984 Board 
decision is final.

The Board must point out that the veteran filed his original 
claim for service connection in February 1982.  Even if the 
April 1984 Board decision was somehow overturned either based 
on obvious error or clear and unmistakable error, the veteran 
could not, as mentioned above, obtain an effective date of 
1972, as the governing law states that with a claim for 
service connection, the effective date of an award will be 
(1) the day following separation from active service or the 
date entitlement arose if the claim is received within one 
year after separation from service or (2) the date of receipt 
of claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2)(i) (emphasis added).  The veteran's 
claim was received in 1982, which is 10 years following his 
discharge from service, and thus a 1972 effective date would 
not be available.  The veteran has asserted he was not 
mentally capable of filing his claim immediately following 
service.  The Board does not need to address such argument, 
as the veteran's claim here was granted based upon the 
submission of new and material evidence.  His argument as to 
his inability to file a claim within one year following his 
discharge from service should have been asserted at the time 
he submitted his 1982 claim for service connection.

To reiterate, the veteran's claim for service connection for 
post-traumatic stress disorder and bipolar disorder was 
granted on the basis that he submitted new and material 
evidence.  The effective date based upon a reopened claim 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  Therefore, because of the 
final April 1984 Board decision, an effective date earlier 
than April 1984 is legally precluded.

Second, the Board will now consider whether an effective date 
between April 13, 1984, and July 14, 1994, is possible.  The 
Board has thoroughly reviewed the evidence of record and 
finds that that there is no basis in law to grant an 
effective date earlier than July 14, 1994.  It is clear from 
the Board's review of the record that the RO was generous in 
granting an effective date as early as July 14, 1994, with 
the application of 38 C.F.R. § 3.114 (2000).  The RO 
liberally construed the law in the light most favorable to 
the veteran and granted him the earliest effective date 
possible.  Having said that, the Board finds that between 
April 1984 and July 1994, the veteran did not file a claim, 
either formal or informal, to allege that service connection 
was warranted for a psychiatric disorder nor is there any VA 
medical record that shows treatment for a psychiatric 
disorder that could be construed as a claim to reopen during 
that time period.  See 38 C.F.R. § 3.157.  The first showing 
of VA treatment for a psychiatric disorder during that period 
of time was in January 1995.  With a current effective date 
of July 14, 1994, such record would not establish an earlier 
effective date for the grant of service connection for post-
traumatic stress disorder and bipolar disorder.  Therefore, 
as stated above, an effective date prior to July 14, 1994, is 
legally precluded.

The Board is aware that the veteran has asserted he has been 
discriminated against at the RO because of his race.  This 
Board Member would point out that he is, quite simply, not in 
a position to review such a matter.  The RO has, in the 
judgment of the Board, clearly granted the earliest effective 
date that the veteran can receive for the grant of service 
connection for post-traumatic stress disorder and bipolar 
disorder.

The United States Court of Appeals for Veterans Claims has 
held that in a case where the law, as opposed to the facts, 
is dispositive of the claim, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than July 14, 1994, 
for the grant of service connection for post-traumatic stress 
disorder and bipolar disorder is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

